 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    ELIJAH LEE MILLER,                         Case No. 5:19-cv-02067-JVS (MAA)
12
                           Plaintiff,
            v.                                   ORDER OF DISMISSAL
13

14    WEST VALLEY DETENTION
15    CENTER et al.,

16                         Defendants.
17

18         On October 29, 2019, Plaintiff Elijah Lee Miller (“Plaintiff”) filed a pro se
19   civil rights Complaint pursuant to 42 U.S.C. § 1983. (Compl., ECF No. 1.)
20   However, Plaintiff neither paid the required $400 filing fee, nor filed an application
21   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (See ECF No. 2.) On
22   October 30, 2019, the Court issued an Order to Plaintiff advising that failure to
23   correct this deficiency within thirty days would result in dismissal of the case.
24   (Order, ECF No. 4.)
25         On November 12, 2019, Plaintiff filed a document that the Court construed
26   as a request to proceed in forma pauperis. (“First IFP Request,” ECF No. 6.)
27   Plaintiff filed an uncertified copy of his trust account on November 21, 2019.
28   (Suppl. to First IFP Req., ECF No. 7.) On December 4, 2019, the Court denied
 1   Plaintiff’s First IFP Request with leave to amend within thirty days. (Order, ECF
 2   No. 10.)
 3         On November 25, 2019, Plaintiff filed a Request to Proceed Without
 4   Prepayment of Filing Fees with Declaration in Support. (“Second IFP Request,”
 5   ECF No. 11.) On December 11, 2019, the Court denied Plaintiff’s Second IFP
 6   Request with leave to amend within thirty days. (Order, ECF No. 13.)
 7         Plaintiff did not pay the filing fees or file an amended request to proceed in
 8   forma pauperis within thirty days after the Order denying Plaintiff’s Second IFP
 9   Request—that is, by January 10, 2020. On January 24, 2020, the Court issued an
10   Order to Show Cause, which extended Plaintiff’s deadline to February 24, 2020.
11   (Order Show Cause, ECF No. 14.)
12         To date, Plaintiff has neither submitted the $400 filing fee nor an amended
13   request to proceed in forma pauperis.
14         IT THEREFORE IS ORDERED that this lawsuit is DISMISSED without
15   prejudice. No further filings shall be accepted under this case number.
16

17

18

19   DATED: March 19, 2020            ____________________________________
20
                                                     JAMES V. SELNA
                                              UNITED STATES DISTRICT JUDGE
21

22   Presented by:
23

24   _______________________________
25
     MARIA A. AUDERO
     UNITED STATES MAGISTRATE JUDGE
26

27

28
                                               2
